Case 2:20-cv-15067-SDW-LDW Document 5-2 Filed 10/30/20 Page 1 of 3 PageID: 39




         EXHIBIT C
Case 2:20-cv-15067-SDW-LDW Document 5-2 Filed 10/30/20 Page 2 of 3 PageID: 40



 (~fATJ
 ~~-1
        StaggWabnik
                            LAW GROUP
                                                                                                Thomas E. Stagg
                                                                                                      Managing Partner

                                                                                                     Direct 516.812.4501
                                                                                                tstagg@staggwabnik.com

                                                                                                      Also Admitted NJ & DC


401 Franklin Avenue, Suite 300, Garden City, NY 11530                                                 staggwabnik.com
T 516.812.4500| F 516.812.4600

331 Newman Springs Road, Building 1, 4th Floor, Suite 143, Red Bank, NJ 07701| T 732.784.1586
1111 Summer Street, 5th Floor, Stamford, CT 06905| T 203.967.4000




                                                             August 24, 2020

Via Federal Express and Email to
jeff@teknoproducts.com; jld@br-tmlaw.com;
jdefrancesco@hillwallack.com

Jeff Kurani
Tekno Products Inc.
301 Route 17 North
Rutherford, New Jersey 07070

Jason L. DeFrancesco, Esq.
Baker & Rannells, PA
92 East Main Street, Suite 302
Somerville, New Jersey 08876

Jason L. DeFrancesco, Esq.
Hill Wallack LLP
21 Roszel Road
Princeton, New Jersey 08540

         Re:       CIH Enterprises LLC d/b/a Lucky’s Leash

Dear Messrs. Kurani and DeFrancesco:

       We represent CIH Enterprises LLC d/b/a Lucky’s Leash (“CJH”) in connection with the
October 6, 2017 agreement entered into by CJH and Tekno Products Inc. (“Tekno”) regarding
Lucky’s Leash (the “Agreement”). CJH hereby provides notice of disputes in accordance with
Section 8 of the Agreement.

        Pursuant to Section 5 of the Agreement, Tekno was required to pay CJH 2.5% of the net
profits of Tekno’s sales. To date, Tekno has not paid any sums to CJH, which is a breach of the
Agreement. CJH demands that Tekno immediately make full payment to CJH and provide a copy
of all books and records relating to Lucky’s Leash so that CJH can verify that any payment
complies with the Agreement, as required by Section 5(b).
Case 2:20-cv-15067-SDW-LDW Document 5-2 Filed 10/30/20 Page 3 of 3 PageID: 41

Jeff Kurani
Jason L. DeFrancesco, Esq.
August 24, 2020
Page 2



        Additionally, CJH suspects Tekno of engaging in unfair competition, and more
specifically, trademark and copyright infringement. CJH demands that Tekno cease and desist
from any further use of the Lucky’s Leash trademark or trade dress and cease any further sales of
Lucky’s Leash.

        If Tekno does not cure its breach by September 30, 2020, CJH will pursue all available
legal remedies against Tekno, including but not limited to commencing an action under the
Lanham Act and state unfair competition laws.

                                                   Very truly yours,




                                                   Thomas E. Stagg
